DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandon Duncan on 5/23/2022.

The application has been amended as follows: 

Claim 4:	The delivery device of claim 1, wherein, when the prosthetic heart valve is mounted on the delivery device in the radially compressed state, the proximal stop and the distal stop are configured to allow the balloon-inflation fluid to flow from a proximal portion of the balloon, through the at least one passageway in the proximal stop, through an intermediate portion of the balloon positioned within the prosthetic heart valve, through the at least one passageway in the distal stop, and into a distal portion of the balloon.

Claim 7:	The delivery device of claim 6, wherein the proximal stop is attached to the distal end of the outer shaft and further comprises at least one fluid passageway that allows the balloon-inflation fluid to flow through the at least one passageway and into the balloon.

Claim 8:	The delivery device of claim 1, wherein each of the proximal and distal stops decreases in diameter in a direction extending away from the prosthetic heart valve.

Claim 10:	The delivery device of claim 1, wherein at least one of the stops comprises at least three longitudinal slots that allow the stop to be radially compressed to a smaller diameter when the prosthetic heart valve is crimped onto the delivery device.

Claim 12:	The delivery device of claim 1, wherein the at least one passageway in the proximal stop allows the balloon-inflation fluid to flow radially inwardly during inflation and radially outwardly during deflation.

Claim 13:	The delivery device of claim 1, wherein the at least one passageway in the distal stop allows the balloon-inflation fluid to flow radially outwardly during inflation and radially inwardly during deflation.

Claim 17:	The combination 

Claim 18:	The combination 

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: wherein the proximal stop and the distal stop each comprises a base portion coupled to the catheter and a plurality of prongs extending from the base portion, the plurality of prongs being separated by the at least one passageway, wherein each of the plurality of prongs extends axially and radially outwardly from the respective base portion to a free end, and wherein the free ends of the prongs are disconnected from one another other than via the base portion. The closest art found was Murray (20040102791). Murray did not tach a structure that has the plurality of prongs as claimed in claim 1. Furthermore, there was no available teaching to modify the structure of Murray to read on the prong structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771